DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/22 has been entered.
Response to Amendment
The Amendment filed 02/25/22 has been entered. Claims 1 and 20 have been amended. Claims 1-8, 11, 13-16, and 20-21 are addressed in the following office action
Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  
In claim 1, line 4, “a axially” should read “an axially”.
In claim 20 lines 6-7, “a axially” should read “an axially”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-8, 11, 13-16, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1 and 20, the original disclosure does not detail an expandable polymeric material having at least one unique member. Hence, the limitation is considered new matter. Claims 2-8, 11, 13-16 are rejected for the same reason as claim 1 by virtue of dependency on claim 1. Claim 21 is rejected for the same reason as claim 20 by virtue of dependency on claim 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2018/0235752), cited in previous office action, in view of Scanlon et al. (US 2007/0207186), both cited in previous office action.
Regarding claim 1, an invention relating to stents, Wen discloses (Fig. 1) a device (100) to increase airflow in a nasal passage comprising a tubular member (110 & 120) being open at extreme 
In the same field of endeavor, which is stents, Scanlon teaches expandable polymeric material having a non-uniform wall thickness of about 0.001270 to 6.4 mm (Par. 0159). Additionally, Scanlon teaches that the wall thickness varies according to the size of the expanded material and the design requirements of the end-use application, for example, very small diameter tubular profiles used in medical applications or treatments [i.e. nasal reconstruction, nasal grafts, paranasal sinuses cancer etc. (Par. 0161)] can require even thinner wall thicknesses [Note, it is beneficial to patient safety to increase the graft wall strength and to minimize the wall thickness of the graft to minimize pressure drop through the graft and to enable the use of grafts in smaller sizes (Par. 0010)], and the optimum wall thickness can be experimentally determined by those skilled in the art of engineering (Par. 0120, 0159, 0176). Hence, wall thickness of an expanded material [i.e. wall thickness of an expandable polymeric material fabricating the tubular member] is a result effective parameter [i.e. controls pressure drop in tubular member] that a person of ordinary skill in the art would routinely optimize. 

Also, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen by making the wall thickness equal to or less than 2mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentations. “In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 11 and 13-14, Wen, as modified by Scanlon, discloses a device as described in claim 1. Wen further discloses wherein said polymeric material is a coating (120; Par. 0063) on a material providing reinforcement (Par. 0040); for insertion onto the floor of the nasal cavity; and for insertion in the nasal passage (Par. 0041).  
Regarding claim 15, Wen, as modified by Scanlon, discloses a device as described in claim 1. Wen further discloses wherein said tubular member is crescent shaped [i.e. C-shaped] (Par. 0040 & 0056).
Regarding claim 16, Wen, as modified by Scanlon, discloses a device as described in claim 1. Wen further discloses wherein an anterior orifice of said tubular member is larger than a posterior orifice of said tubular member (Par. 0040 & 0060).

Scanlon teaches expandable polymeric material having a non-uniform wall thickness of about 0.001270 to 6.4 mm (Par. 0159). Additionally, Scanlon teaches that the wall thickness varies according to the size of the expanded material and the design requirements of the end-use application, for example, very small diameter tubular profiles used in medical applications or treatments [i.e. nasal reconstruction, nasal grafts, paranasal sinuses cancer etc. (Par. 0161)] can require even thinner wall thicknesses [Note, it is beneficial to patient safety to increase the graft wall strength and to minimize the wall thickness of the graft to minimize pressure drop through the graft and to enable the use of grafts in smaller sizes (Par. 0010)], and the optimum wall thickness can be experimentally determined by those 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric material thickness of Wen device from having between 0.001270 to 6.4 mm, as taught by Scanlon, to equal to or less than 2mm because applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Also, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen by making the thickness equal to or less than 2mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentations. “In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 21, Wen, as modified by Scanlon, discloses the method described in claim 20. Wen discloses further including scanning a patient's nasal passage and preforming the tubular member before insertion into the patient's nasal passage (Par. 0040-0041, 0069, 0071). Note, the intended installation site would obviously be scanned before insertion of the device because the size [i.e. length and diameter] of the device depend on the intended installation site.
Claims 2-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wen, in view Scanlon, as applied to claim 1 above, and further in view of Igaki (US 2013/0297002), cited in previous office action.
Regarding claims 2-3, Wen, as modified by Scanlon, discloses the device of claim 1. Also, Wen discloses the tubular member can be fabricated from poly-L-lactide [PLLA] (Par. 0061), and the tubular member is self-expandable (Par. 0074). However, Wen fails to disclose wherein said polymeric material is in part expandable by heat; and wherein said heat is provided by heat from a patient's body.  
In the same field of endeavor, which is stents, Igaki teaches wherein a stent comprising a polymeric material [i.e. PLLA]; wherein the polymeric material is in part expandable by heat; and wherein said heat is provided by heat from a patient's body (Par. 0066 & 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen, in view of Scanlon, to have wherein said polymeric material is in part expandable by heat; and wherein said heat is provided by heat from a patient's body, as taught by Igaki, since it has been held to be within the general skill of a worker, in the art, to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 4-5 and 8, Wen, as modified by Scanlon, discloses the device of claim 1. Also, Wen discloses the tubular member can be fabricated from poly-L-lactide [PLLA] (Par. 0061), and the tubular member is self-expandable (Par. 0074). However, Wen fails to disclose wherein said polymeric material is in part expanded moisture; wherein said moisture is provided by a patient's body; and wherein the tubular member is in part expanded by at least two methods of the group of methods including heat15 Attorney Docket No. PON-00003 provided by the patient's body, moisture provided by the patient's body and irradiation.  
Igaki teaches wherein a stent comprising a polymeric material [i.e. PLLA] is in part expanded by moisture [i.e. heat from blood or bodily fluid in nose]; wherein said moisture is provided by a patient’s 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen, in view Scanlon, to have wherein said polymeric material is in part expanded by moisture; wherein said moisture is provided by a patient's body; and wherein the tubular member is in part expanded by at least two methods of the group of methods including heat15 Attorney Docket No. PON-00003 provided by the patient's body, moisture provided by the patient's body and irradiation, as taught by Igaki, since it has been held to be within the general skill of a worker, in the art, to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Wen, in view of Scanlon, as applied to claim 1 above, and further in view of DaBeer et al. (US 2003/0216804), cited in previous office action.
	Regarding claim 6, Wen, as modified by Scanlon, discloses the device of claim 1. Also, Wen discloses the tubular member can be fabricated from poly-L-lactide [PLLA] (Par. 0061), and the tubular member is self-expandable (Par. 0074). However, Wen fails to further disclose wherein said polymeric material is in part expanded by irradiation.  
	In the same field of endeavor, which is stents, DeBeer, teaches where wherein a stent comprising a polymeric material; wherein said polymeric material is in part expanded by irradiation [i.e. radio-frequency electromagnetic waves (RF)] (Par. 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen, in view Scanlon, to have wherein said polymeric material is in part expanded by irradiation, as taught by DaBeer, since it has been held to be within the general skill .
Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Wen, in view of Scanlon and DaBeer, as applied to claim 6 above, and further in view of Gale et al. (US 2008/0033523), cited in previous office action.
Regarding claim 7, Wen, in view of Scanlon and DaBeer, discloses a device as described in claim 6.  However, DaBeer fails to teach wherein said irradiation is by a near-infrared lamp.  
In the same field of endeavor, which is stents, Gale teaches wherein said irradiation is by a near-infrared lamp (Par. 0048).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen, in view of Scanlon and DaBeer, to have wherein said irradiation is by a near-infrared lamp, as taught by Gale. Doing so would have been yielded predictable results, namely, provided a source of irradiation to trigger self-expansion of the stent.
Response to Arguments
Applicant's arguments filed 02/25/22 have been fully considered but they are not persuasive. Applicant argues that the limitation: “the tubular member having at least one unique member forming a continuous loop in a transverse plane that has a variable wall thickness”, overcomes the prior art rejection of record. Examiner respectfully disagrees. Applicant’s limitation reads as follow “an expandable polymeric material having at least one unique member forming in a transverse plane a continuous loop with a non-uniform wall thickness” not the way stated above and in applicant’s arguments. Furthermore, Wen discloses (Fig. 1) an expandable polymeric material (120; Par. 0040-0041 & 0061-0063) having at least one unique member forming in a transverse plane a continuous loop with a non-uniform wall thickness [Note, the expandable polymeric material can be a non-smooth-surfaced material (Par. 0040), hence a cross-sectional plane would have a non-uniform wall thickness . 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771